internal_revenue_service number info release date index number -------------------------------- -------------- -------------------------- ------------------------------- - department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi - genin-164282-03 date date dear ------------ we are responding to your correspondence requesting to revoke s_corporation status as of the taxable_year based on the information submitted you assert that the internal_revenue_service accepted your revocation taxpayers are generally prohibited from retroactively revoking s_corporation status under ' d of the internal_revenue_code an election can be terminated by revocation only if shareholders holding more than one-half of the shares of stock of the corporation on the date on which the revocation is made consent to the revocation further a revocation is made during the taxable_year and on or before the 15th day of the 3rd month is effective on the first day of such taxable_year and if made after the 15th day of the 3rd month the revocation is effective for the following taxable_year a revocation may specify a prospective date if the revocation specifies a date for revocation which is on or after the date which the revocation is made the revocation shall be effective on and after the date so specified your account fails to reflect that a timely revocation for was received by the irs if you can produce either a copy of an irs revocation acceptance letter or proof eg certified mail receipt of timely mailing your request we can intervene genin-164282-03 please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s dianna k miosi sincerely yours dianna k miosi chief branch associate chief_counsel
